15‐2181‐cv(L) 
     In re: World Trade Center Lower Manhattan Disaster Site Litigation        




 1                                      In the
 2              United States Court of Appeals
 3                         For the Second Circuit
 4                                    
 5                                        
 6                            August Term, 2016 
 7         Nos. 15‐2181‐cv(L), 15‐2283‐cv(Con), 15‐2285‐cv(Con), 
 8           15‐2487‐cv(Con), 15‐2506‐cv(Con), 15‐2687‐cv(Con) 
 9                                        
10                      IN RE: WORLD TRADE CENTER  
11             LOWER MANHATTAN DISASTER SITE LITIGATION 
12                                        
13                                        
14      STANISLAW FALTYNOWICZ, LUCYNA FOREMSKA, RUBEN ACOSTA, 
15     VLADMIR AKOULOV, WALDEMAR BALCER, JOAQUIN CAMPUZANO, 
16       HENRYK CIBOROWSKI, JAN DOBROWOLSKI, MAREK GLOWATY, 
17    EUGENIUSZ JASTRZEBOWSKI, ZBIGNIEW KUCHARSKI, MARIA MORENO, 
18     IRENA PERZYNASKA, MARIAN RETELSKI, DARIUSZ WSZOLKOWSKI, 
19                          BOGUSLAW ZALEWSKI, 
20                           Plaintiffs‐Appellants, 
21                                        
22                          STATE OF NEW YORK, 
23                           Intervenor‐Appellant, 
24                                        
25                                      v. 
26                                        
27                 BATTERY PARK CITY AUTHORITY, ET AL., 
28                           Defendants‐Appellees. 
29                                        
30                                        
31                                        
                                                                                      




 1                                  SANTIAGO ALVEAR, 
 2                                  Plaintiff‐Appellant, 
 3                                              
 4                                STATE OF NEW YORK, 
 5                                 Intervenor‐Appellant, 
 6                                              
 7                                            v. 
 8                                              
 9                           BATTERY PARK CITY AUTHORITY, 
10                                  Defendant‐Appellee. 
11                                              
12                                              
13                         PETER CURLEY, MARY ANN CURLEY, 
14                                 Plaintiffs‐Appellants, 
15                                              
16                                STATE OF NEW YORK, 
17                                 Intervenor‐Appellant, 
18                                              
19                                            v. 
20                                              
21                           BATTERY PARK CITY AUTHORITY, 
22                                 Defendant‐Appellee. 
23                                              
24                                              
25                    Appeal from the United States District Court 
26                       for the Southern District of New York. 
27                    No. 21 MC 102 — Alvin K. Hellerstein, Judge. 
28                                              
29                                              
30                                              

     
          The Clerk of Court is directed to amend the caption as set forth above. 



                                                 2
                                                                                                   




 1                            ARGUED: OCTOBER 5, 2016 
 2                           DECIDED: JANUARY 19, 2017 
 3                                          
 4                                          
 5                      Before: LYNCH, DRONEY, Circuit Judges,  
 6                          and REISS, Chief District Judge.* 
 7                              
 8           
 9          Appeal from orders of the United States District Court for the 
10   Southern  District  of  New  York  (Hellerstein,  J.)  granting  summary 
11   judgment  in  favor  of  Battery  Park  City  Authority  (“BPCA”).  The 
12   district  court  held  that  BPCA,  a  public  benefit  corporation,  had  the 
13   capacity to raise a due process challenge under the New York State 
14   Constitution to a New York State statute that revived claims against 
15   public  corporations  for  personal  injuries  sustained  during  the 
16   rescue,  recovery,  and  cleanup  efforts  that  followed  the  terrorist 
17   attacks of September 11, 2001. The court further held that the statute 
18   violated BPCA’s due process rights under the state constitution. This 
19   appeal followed. Because we conclude that there is insufficient New 
20   York  State  authority  on  the  legal  standards  governing  these  issues, 
21   we CERTIFY two questions to the New York Court of Appeals. 

22                                
23                                             
24                                   GREGORY  J.  CANNATA,  Gregory  J. 
25                                   Cannata  &  Associates,  LLP,  New 
26                                   York,  New  York,  for  Plaintiffs‐
27                                   Appellants  Stanislaw  Faltynowicz, 
28                                   Lucyna  Foremska,  Ruben  Acosta, 


      Chief  Judge  Christina  Reiss,  United  States  District  Court  for  the  District  of 
     *

     Vermont, sitting by designation. 



                                                  3
                                                        




 1       Vladmir  Akoulov,  Waldemar  Balcer, 
 2       Joaquin         Campuzano,         Henryk 
 3       Ciborowski,  Jan  Dobrowolski,  Marek 
 4       Glowaty,  Eugeniusz  Jastrzebowski, 
 5       Zbigniew  Kucharski,  Maria  Moreno, 
 6       Irena  Perzynaska,  Marian  Retelski, 
 7       Dariusz        Wszolkowski,      Boguslaw 
 8       Zalewski. 
 9              
10       PAUL  J.  NAPOLI  (Michael  Cohan,  on 
11       the  brief),  Worby  Groner  Edelman  & 
12       Napoli  Bern,  LLP,  New  York,  New 
13       York,  for  Plaintiffs‐Appellants Santiago 
14       Alvear, Peter Curley, Mary Ann Curley. 
15        
16       ANDREW W. AMEND, Senior Assistant 
17       Solicitor  General  (Barbara  D. 
18       Underwood,  Steven  C.  Wu,  Eric  Del 
19       Pozo,  on  the  brief),  for  Eric  T. 
20       Schneiderman,  Attorney  General  for 
21       the  State  of  New  York,  New  York, 
22       New  York,  for  Intervenor‐Appellant 
23       State of New York. 
24        
25       JOHN  M.  FLANNERY  (Eliza  M. 
26       Scheibel,  on  the  brief),  Wilson  Elser 
27       Moskowitz  Edelman  &  Dicker  LLP, 
28       White  Plains,  New  York,  for 
29       Defendant‐Appellee  Battery  Park  City 
30       Authority. 
31        
32    


                  4
                                                                                  




 1   DRONEY, Circuit Judge: 

 2         This  appeal  requires  us  to  determine  whether  Battery  Park 

 3   City  Authority  (“BPCA”),  a  public  benefit  corporation,  has  the 

 4   capacity  to  challenge  a  New  York  State  claim‐revival  statute  as 

 5   unconstitutional  under  the  New  York  State  Constitution,  and 

 6   whether that challenge succeeds on the merits. As we explain below, 

 7   we believe we cannot resolve those questions without first certifying 

 8   two predicate questions to the New York Court of Appeals:  

 9         (1) Before  New  York  State’s  capacity‐to‐sue  doctrine 
10             may  be  applied  to  determine  whether  a  State‐
11             created public benefit corporation has the capacity 
12             to  challenge  a  State  statute,  must  it  first  be 
13             determined whether the public benefit corporation 
14             “should  be  treated  like  the  State,”  see  Clark‐
15             Fitzpatrick,  Inc.  v.  Long  Island  R.R.  Co.,  516  N.E.2d 
16             190,  192  (N.Y.  1987),  based  on  a  “particularized 
17             inquiry  into  the  nature  of  the  instrumentality  and 
18             the  statute  claimed  to  be  applicable  to  it,”  see John 
19             Grace & Co. v. State Univ. Constr. Fund,  375  N.E.2d 
20             377, 379 (N.Y. 1978), and if so, what considerations 
21             are relevant to that inquiry?; and  

22         (2) Does the “serious injustice” standard articulated in 
23             Gallewski  v.  H.  Hentz  &  Co.,  93  N.E.2d  620  (N.Y. 


                                           5
                                                                                      




 1               1950),  or  the  less  stringent  “reasonableness” 
 2               standard articulated in Robinson v. Robins Dry Dock 
 3               & Repair Co.,  144  N.E.  579  (N.Y.  1924),  govern  the 
 4               merits  of  a  due  process  challenge  under  the  New 
 5               York State Constitution to a claim‐revival statute?  

 6         Accordingly,  we  CERTIFY  these  questions  to  the  New  York 

 7   Court of Appeals. 

 8                               BACKGROUND 

 9         I.     Battery Park City Authority 

10         In  1968,  the  New  York  State  Legislature  decided  to  address 

11   the  “substandard,  insanitary,  deteriorated  and  deteriorating 

12   conditions” affecting Manhattan’s Lower West Side. N.Y. Pub. Auth. 

13   Law  §  1971.  Accordingly,  it  created  BPCA  and  tasked  it  with 

14   “replanning,  reconstructi[ng]  and  rehabilitati[ng]”  the  area,  with 

15   significant  participation  by  the  private  sector,  “for  the  prosperity 

16   and welfare of the people of the city of New York and of the state as 

17   a  whole.”  Id.  The  redevelopment  was  to  include  the  creation  of  a 

18   mixed commercial and residential community. See id. 




                                          6
                                                                                               




 1          To accomplish this goal, BPCA was created as a public benefit 

 2   corporation,1 id.  §  1973,  and  authorized  to,  inter  alia,  “sue  and  be 

 3   sued,” “acquire, lease, hold, mortgage and dispose of real property,” 

 4   “fix, establish and collect rates, rentals, fees and other charges,” and 

 5   “borrow  money  and  issue  negotiable  bonds,  notes  or  other 

 6   obligations,” id. § 1974. BPCA maintains its own general fund, see id. 

 7   §  1975,  and  is  solely  responsible  for  the  repayment  of  its  bond 

 8   obligations, see id. § 1979. It has seven members, each appointed by 

 9   the Governor with the advice and consent of the New York Senate. 

10   Id. § 1973(1).  

11          BPCA has successfully developed the 92‐acre site—known as 

12   Battery  Park  City—into  a  community  that  houses  over  10  million 

13   square  feet  of  commercial  space,  13,500  residents,  4  public  schools, 

14   and  36  acres  of  parks.  See  Who  We  Are,  BATTERY  PARK  CITY 


     1 New  York  law  defines  a  “public  benefit  corporation”  as  a  “corporation 
     organized to construct or operate a public improvement wholly or partly within 
     the state, the profits from which inure to the benefit of this or other states, or to 
     the people thereof.” N.Y. Gen. Constr. Law § 66(4). 



                                               7
                                                                                     




 1   AUTHORITY,  http://bpca.ny.gov/about/who‐we‐are/  (last  visited  Jan. 

 2   13, 2017).  

 3          II.     Plaintiffs’ Claims Against BPCA 

 4          This consolidated appeal involves claims for personal injuries 

 5   sustained  by  eighteen  workers  who  participated  in  the  large‐scale 

 6   cleanup  operations  across  Lower  Manhattan  following  the  terrorist 

 7   attacks  of  September  11,  2001.  In  the  years  that  followed,  these 

 8   Plaintiffs developed a host of serious respiratory illnesses. Plaintiffs 

 9   believe  their  illnesses  stemmed  from  the  cleanup  work  they  had 

10   performed at several BPCA‐owned properties impacted by the 9/11 

11   attacks.  Specifically,  Plaintiffs  believe  they  had  been  exposed  to 

12   harmful  toxins  as  a  result  of  BPCA’s  failure  to  adequately  ensure 

13   worker  safety  at  those  sites.  Consequently,  between  2006  and  2009, 

14   Plaintiffs  filed  personal  injury  suits  against  BPCA  in  the  United 

15   States District Court for the Southern District of New York, asserting 




                                          8
                                                                                                        




1   claims  under  New  York  labor  law  and  common‐law  negligence. 2 

2   Plaintiffs’  suits,  along  with  hundreds  of  others,  were  assigned  to 

3   Judge Hellerstein and consolidated for pretrial purposes.  

4           In July 2009, the district court dismissed a substantial number 

5   of  these  cases,  including  Plaintiffs’,  for  failure  to  serve  a  timely 

6   notice of claim upon certain public defendants as required by New 

7   York  law.3 Specifically,  the  district  court  dismissed  more  than  600 

8   suits  against  BPCA,  and  another  124  suits  against  other  public  and 

9   municipal entities. 


    2 Plaintiffs  filed  suit  in  the  Southern  District  of  New  York  pursuant  to  the  Air 
    Transportation Safety and System Stabilization Act, which vested that court with 
    “exclusive  jurisdiction  over  all  actions  brought  for  any  claim  (including  any 
    claim for loss of property, personal injury, or death) resulting from or relating to 
    the  terrorist‐related  aircraft  crashes  of  September  11,  2001.”  Pub.  L.  No.  107‐42, 
    § 408(b)(3), 115 Stat. 230 (codified at 49 U.S.C. § 40101 note). Unless inconsistent 
    with or preempted by federal law, New York law governs Plaintiffs’ claims. See 
    id. § 408(b)(2). 
    3 Under New York law, a plaintiff filing a personal injury claim against a public 

    defendant  must:  (1)  serve  a  notice  of  claim  within  ninety  days  of  the  claim’s 
    accrual,  N.Y.  Gen.  Mun.  Law  §  50‐e(1)(a);  and  (2)  file  suit  within  three  years  of 
    the  claim’s  accrual,  N.Y.  C.P.L.R.  214(5).  A  claim  based  on  a  latent  injury  from 
    exposure to a harmful substance accrues “on the date of discovery of the injury 
    by the plaintiff or on the date when through the exercise of reasonable diligence 
    the injury should have been discovered, whichever is earlier.” N.Y. C.P.L.R. 214‐
    c(3). 


                                                  9
                                                                                           




 1          III.   Jimmy Nolan’s Law 

 2          In  the  wake  of  these  dismissals,  the  New  York  Legislature 

 3   enacted General Municipal Law § 50‐i(4), known as “Jimmy Nolan’s 

 4   Law,”  which  revived  for  one  year  all  time‐barred  claims  against 

 5   public corporations for personal injuries sustained by workers who 

 6   participated  in  post‐9/11  rescue,  recovery,  or  cleanup  efforts.  See 

 7   N.Y.  Gen.  Mun.  Law  §  50‐i(4)(a).  The  Legislature  explained  that 

 8   “thousands  of  World  Trade  Center  workers  ha[d]  developed 

 9   disabling respiratory illnesses and other injuries at rates that greatly 

10   exceed  those  of  the  general  population,”  and  that  those  workers 

11   “should not be denied their rights to seek just compensation simply 

12   because they were provided incorrect information about their work 

13   conditions,  did  not  immediately  recognize  the  casual  connection 

14   between  their  injuries  and  their  exposure,  or  were  unaware  of  the 

15   applicable  time  limitations.”  N.Y.  State  Assembly  Mem.  Supp. 

16   Legislation,  reprinted in Bill  Jacket  for  2009  A.B.  7122,  Ch.  440,  at  6 




                                            10
                                                                                         




 1   (July  17,  2009).  Following  the  law’s  enactment,  many  workers, 

 2   including Plaintiffs, revived their claims against BPCA.  

 3          IV.    BPCA’s Challenge to Jimmy Nolan’s Law 

 4          In August 2014, BPCA moved for summary judgment against 

 5   eight  workers  who  had  filed  suit  against  BPCA  pursuant  to  Jimmy 

 6   Nolan’s  Law,  challenging  the  law  as  unconstitutional.  BPCA 

 7   contended,  first,  that  it  had  the  capacity  to  raise  such  a  challenge 

 8   despite  its  status  as  a  public  benefit  corporation,  and,  second,  that 

 9   the  law  violated  its  due  process  rights  under  the  New  York  State 

10   Constitution.  The  Attorney  General  of  the  State  of  New  York 

11   (hereinafter the “Attorney General”) intervened to defend the law.  

12          The  district  court  (Hellerstein,  J.)  agreed  with  BPCA,  and 

13   granted  summary  judgment  in  BPCA’s  favor.  In re World Trade Ctr. 

14   Lower Manhattan Disaster Site Litig., 66 F. Supp. 3d 466, 468 (S.D.N.Y. 

15   2014).  In  so  ruling,  the  district  court  held  that  BPCA  is  an  entity 

16   independent  of  New  York  State  and  therefore  has  the  capacity  to 




                                           11
                                                                                         




 1   challenge  the  constitutionality  of  State  statutes.  Id.  at  473.  On  the 

 2   merits, the court held that “Jimmy Nolan’s Law does not fall within 

 3   the narrow exception for revival statutes” under New York law, and 

 4   is “unconstitutional under the Due Process Clause of the New York 

 5   State Constitution, as applied to BPCA.” Id. at 476. 

 6          On March 5, 2015, BPCA moved to extend the district court’s 

 7   ruling to an additional 171 workers, including Plaintiffs. Finding no 

 8   relevant  factual  differences  between  those  workers  and  the  eight 

 9   whose  claims  were  previously  dismissed,  the  district  court  granted 

10   BPCA’s  motion.  In re World Trade Ctr. Lower Manhattan Disaster Site 

11   Litig.,  No.  21  MC  102  (S.D.N.Y.  Apr.  13,  2015),  ECF  No.  5796. 

12   Plaintiffs and the Attorney General now appeal.  

13                                  DISCUSSION 

14          I.     Standard of Review 

15          We  review  de  novo  a  district  court’s  grant  of  summary 

16   judgment.  Matthews  v.  City  of  New  York,  779  F.3d  167,  171  (2d  Cir. 




                                           12
                                                                                        




 1   2015). Summary judgment is proper only if “‘the movant shows that 

 2   there is no genuine dispute as to any material fact and the movant is 

 3   entitled to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 

 4   56(a)).  We  also  review  de  novo  a  district  court’s  interpretation  and 

 5   application  of  state  law.  Phansalkar  v.  Andersen  Weinroth  &  Co.,  344 

 6   F.3d 184, 199 (2d Cir. 2003) (per curiam). 

 7          II.    BPCA’s Capacity to Challenge Jimmy Nolan’s Law 

 8                 a. The Capacity‐to‐Sue Rule 

 9          New  York  follows  the  traditional  capacity‐to‐sue  rule,  which 

10   states  that  “municipalities  and  other  local  governmental  corporate 

11   entities  and  their  officers  lack  capacity  to  mount  constitutional 

12   challenges to acts of the State and State legislation.” City of New York 

13   v. State of New York, 655 N.E.2d 649, 651 (N.Y. 1995). Such entities are 

14   “purely  creatures  or  agents  of  the  State,”  and  so  “cannot  have  the 

15   right  to  contest  the  actions  of  their  principal  or  creator  affecting 

16   them  in  their  governmental  capacity.”  Id.  In  other  words,  “political 




                                          13
                                                                                       




 1   power  conferred  by  the  Legislature  confers  no  vested  right  as 

 2   against  the  government  itself.”  Id.  (quoting  Black  River  Regulating 

 3   Dist. v. Adirondack League Club, 121 N.E.2d 428, 433 (N.Y. 1954)). This 

 4   rule is also a “necessary outgrowth of separation of powers doctrine: 

 5   it  expresses  the  extreme  reluctance  of  courts  to  intrude  in  the 

 6   political  relationships  between  the  Legislature,  the  State  and  its 

 7   governmental subdivisions.” Id. at 654. 

 8          The  New  York  Court  of  Appeals  has  recognized  four 

 9   exceptions  to  this  general  rule:  (1)  where  a  public  corporation  has 

10   express  statutory  authorization  to  bring  suit;  (2)  where  the 

11   legislation  adversely  affects  a  public  corporation’s  proprietary 

12   interest in a specific fund of moneys; (3) where the statute impinges 

13   upon  “Home  Rule” powers  of  a  public  corporation  constitutionally 

14   guaranteed under article IX of the New York State Constitution; and 

15   (4)  where  the  public  corporation  asserts  that,  if  it  is  obliged  to 




                                          14
                                                                                           




 1   comply  with  the  statute,  that  very  compliance  will  force  the 

 2   corporation to violate a constitutional proscription. See id. at 652. 

 3          Resolution  of  the  issue  of  whether  BPCA  may  mount  its 

 4   constitutional  challenge  would  thus  seemingly  involve  the 

 5   straightforward  application  of  the  capacity‐to‐sue  rule  and  its  four 

 6   recognized exceptions. However, BPCA asserts that, before this rule 

 7   may  be  applied,  two  criteria  must  first  be  met:  (1)  it  must  be 

 8   determined that the public entity “should be treated like the State,” 

 9   as  determined  by  a  “particularized  inquiry  into  the  nature  of  the 

10   instrumentality  and  the  statute  claimed  to  be  applicable  to  it;”  and 

11   (2)  the  statute  must  restrict  the  public  benefit  corporation’s 

12   governmental powers. We address each criterion in turn. 

13                 b. The “Particularized Inquiry” Test 

14          In  Clark‐Fitzpatrick,  Inc.  v.  Long  Island  Rail  Road  Co.,  the  New 

15   York  Court  of  Appeals  recognized  that  public  benefit  corporations 

16   are not political subdivisions of the State “but rather enjoy, for some 




                                            15
                                                                                       




 1   purposes,  an  existence  separate  and  apart  from  the  State.”  516 

 2   N.E.2d  190,  192  (N.Y.  1987).  The  Court  explained  that  a 

 3   “particularized  inquiry”  is  therefore  “necessary  to  determine 

 4   whether—for  the  specific  purpose  at  issue—the  public  benefit 

 5   corporation should be treated like the State.” Id. 

 6          Consistent  with  this  framework,  the  New  York  Court  of 

 7   Appeals has considered whether a public benefit corporation should 

 8   be  “treated  like  the  State”  for  purposes  of,  inter  alia,  receiving 

 9   immunity  from  punitive  damages,  Id.  at  192–93,  falling  within  the 

10   scope  of  a  statute  prohibiting  the  defrauding  of  the  “state  or  any 

11   political subdivision thereof,” People v. Miller, 519 N.E.2d 297, 298–99 

12   (N.Y.  1987)  (internal  quotation  marks  omitted),  and  providing 

13   economic relief on public construction contracts, John Grace & Co. v. 

14   State Univ. Constr. Fund, 375 N.E.2d 377, 377–79 (N.Y. 1978). 

15          It  is  unclear  whether  New  York  courts  have  applied  the 

16   particularized‐inquiry  test  in  the  present  context—that  is,  to 




                                          16
                                                                                                        




 1   determine  whether  a  public  benefit  corporation  should  be  treated 

 2   like  the  State  for  the  purpose  of  having  the  capacity  to  raise  a 

 3   constitutional challenge to a State statute. Nonetheless, BPCA urges 

 4   us  to  apply  the  particularized‐inquiry  test  here.  Were  we  to  do  so, 

 5   BPCA  maintains,  we  would  conclude  that  BPCA  should  not  be 

 6   treated like the State and is therefore not subject to the bar imposed 

 7   by  the  capacity‐to‐sue  rule.4 Indeed,  the  district  court  concluded  as 

 8   much in its opinion below. See In re World Trade Ctr. Lower Manhattan 

 9   Disaster Site Litig., 66 F. Supp. 3d at 471–73. 

10           In response, the Attorney General argues that, although public 

11   benefit  corporations  may  not  be  identical  to  the  State  in  every 

12   respect, they are indistinguishable from the State for the purpose of 

13   challenging  a  State  statute.  In  other  words,  the  Attorney  General 


     4 We pause here to note one of the ironies of this case. On the one hand, BPCA 
     insists  that  it  should  not  be  treated  like  the  State,  and  therefore  may  freely 
     challenge Jimmy Nolan’s Law as unconstitutional. On the other hand, BPCA has 
     consistently  invoked  as  a  defense  New  York’s  90‐day  notice‐of‐claim  rule—a 
     protection  available  to  BPCA  by  virtue  of  its  status  as  a  public  corporation.  See 
     N.Y. Gen. Mun. Law § 50‐e. 



                                                  17
                                                                                          




 1   contends that the capacity‐to‐sue rule is absolute, and does not turn 

 2   on a particularized inquiry into the particular functions or purposes 

 3   of  the  public  corporation  in  question.  Rather,  the  “relevant  and 

 4   dispositive  factor”  is  whether  the  entity  “remain[s]  subject  to  the 

 5   Legislature’s ongoing control.” Intervenor’s Reply Br. at 4. 

 6          The Attorney General asserts that these principles are plainly 

 7   illustrated by the New York Court of Appeals’ decision in Black River 

 8   Regulating  District  v.  Adirondack  League  Club.  In  that  case,  the  Black 

 9   River  Regulating  District  proposed  a  plan  to  build  a  reservoir  and 

10   dam on the Moose River to regulate river flow, and raised funds for 

11   the  project  by  issuing  certificates  of  indebtedness.  Black  River,  121 

12   N.E.2d at 430, 434. The Legislature later passed a statute effectively 

13   barring the project. Id. at 430. The District brought suit, challenging 

14   the statute as unconstitutional. Id. at 431. The Court of Appeals held 

15   that the District lacked the power to raise such a challenge. Id. at 434.  

16    




                                           18
                                                                                           




 1          The Court explained:  

 2          A regulating district charged with authority to carry out 
 3          the public purpose is an agency of the State depending 
 4          for its existence and performing its functions subject to 
 5          the  control  and  direction  of  the  State.  The  number  and 
 6          nature  of  its  powers  are  within  the  State’s  absolute 
 7          discretion and any alteration, impairment or destruction 
 8          of those powers by the Legislature presents no question 
 9          of constitutionality. 

10   Id.  at  432–33.  The  Court  further  reasoned  that  the  District  had  “no 

11   special  character  different  from  that  of  the  State,”  that  its  purpose 

12   was  “a  State  purpose,”  and  that  its  “issuance  of  certificates  of 

13   indebtedness  [did]  not  confer  upon  [it]  an  independent  status  by 

14   which  [it  has]  standing.”  Id.  at  434.  Accordingly,  the  District’s  suit 

15   was barred. See id. 

16          Although  the  Attorney  General  argues  that  Black  River 

17   precludes  BPCA’s  challenge,  we  believe  that  the  decision’s 

18   significance  is  not  so  clear.  As  an  initial  matter,  it  is  not  evident 

19   whether,  at  the  time  of  the  Court’s  decision,  the  District  was  a 

20   “public  benefit  corporation”  under  New  York  law.  The  District’s 


                                            19
                                                                                                       




 1   enabling  laws  created  “river  regulating  districts”  as  “public 

 2   corporations,” and defined that term as including “counties, towns, 

 3   cities,  villages,  corporations  created  under  this  article  and  all  other 

 4   governmental  agencies  clothed  with  the  power  of  levying  general 

 5   taxes.”  N.Y.  Envtl.  Conserv.  Law  §§  430(7),  431  (1915).  The  law  in 

 6   effect  in  1954,  meanwhile,  defined  “public  corporations”  as 

 7   including  municipal  corporations,  district  corporations,  and  public 

 8   benefit corporations, each of which were defined separately. L.1941, 

 9   ch.  460,  §  3(1)  (1941).  Thus,  we  cannot  discern  whether  the  District 

10   was,  at  the  relevant  point  in  time,  a  public  benefit  corporation—as 

11   opposed  to  a  municipal  or  district  corporation—a  fact  that 

12   potentially  undermines  Black  River’s  significance  to  the  present 

13   appeal.5 


     5 Indeed, the current enabling statute for river regulating districts again employs 
     the general term “public corporation,” and provides that, for purposes of federal 
     law,  such  districts  are  deemed  to  be  municipal  corporations.  See  N.Y.  Envtl. 
     Conserv.  Law  §§  15‐2103(1),  15‐2103(1‐a).  But  see  Hudson  River‐Black  River 
     Regulating District, NEW YORK STATE, http://www.hrbrrd.com (last visited Jan. 13, 
     2017)  (District,  in  its  current  incarnation,  describing  itself  as  a  public  benefit 
     corporation);  N.  Elec.  Power  Co.  v.  Hudson  River‐Black  River  Regulating  Dist.,  997 

                                                  20
                                                                                                     




 1           Even assuming the District was a public benefit corporation at 

 2   the time of the Court’s decision, it is not clear to us that Black River 

 3   altogether  forecloses  application  of  the  particularized‐inquiry  test. 

 4   As  described  above,  the  Court  observed  that  the  District  had  “no 

 5   special character” apart from that of the State, that its sole purpose 

 6   was a “State purpose,” and that its financial authority conferred no 

 7   independent standing. Black River, 121 N.E.2d at 434. This language 

 8   is not inconsistent with the particularized‐inquiry test. 

 9           Our  reading  of  Black  River  is  further  complicated  by  a  later 

10   decision by the New York Court of Appeals in Patterson v. Carey. In 

11   that case, the Jones Beach State Parkway Authority, a public benefit 

12   corporation, financed a new parkway through the sale of bonds, and 

13   charged  tolls  on  the  parkway  to  discharge  its  bond  obligations. 

14   Patterson,  363  N.E.2d  1146,  1149–50  (N.Y.  1977).  Years  later,  the 

15   Parkway Authority announced a toll increase. Id. at 1150. The New 


     N.Y.S.2d  793,  794  (N.Y.  App.  Div.  2014)  (characterizing  District,  in  its  current 
     incarnation, as a public benefit corporation). 



                                                 21
                                                                                            




 1   York Legislature quickly enacted a statute suspending the increase. 

 2   Id.  at  1150–51.  The  Parkway  Authority  and  the  institutional  trustee 

 3   for the Authority’s bondholders filed suit against the State to declare 

 4   the  law  unconstitutional.  Id.  at  1151.  After  concluding  that  the 

 5   Parkway  Authority  and  trustee  had  “sufficient  standing”  to  bring 

 6   suit,  id.  at  1151  n.*,  the  Court  of  Appeals  found  the  statute 

 7   unconstitutional, id. at 1151.  

 8          BPCA  interprets  Patterson  as  holding  that  a  “public  benefit 

 9   corporation  has  standing  to  bring  a  constitutional  challenge  to  a 

10   state  statute.”  Appellee’s  Br.  at  17.  It  is  not  clear,  though,  that 

11   Patterson should be interpreted in this way for several reasons. First, 

12   the  Court  of  Appeals’  discussion  on  standing  is  relegated  to  a 

13   footnote;  the  main  text  of  the  opinion  concerns  the  merits  of  the 

14   plaintiffs’  constitutional  challenge  and  makes  no  mention  of 

15   standing principles or the capacity‐to‐sue rule.6  


     6 Indeed, the Court of Appeals has drawn a distinction elsewhere between 
     “standing” and “capacity to sue,” stating that “[t]he issue of lack of capacity to 

                                              22
                                                                                              




 1          Second,  both  the  Parkway  Authority  and  the  institutional 

 2   trustee  for  the  bondholders  served  as  plaintiffs.  Accordingly,  the 

 3   Court had no need to consider whether the Parkway Authority, on 

 4   its  own,  would  have  had  the  legal  capacity  to  raise  its  challenge 

 5   against  the  State.  Indeed,  in  concluding  that  the  plaintiffs  had 

 6   standing, the Court cited Jeter v. Ellenville Central School District, 360 

 7   N.E.2d 1086 (N.Y. 1977), apparently for the premise that, although a 

 8   public  entity  might  have  “procedural  standing”  to  participate  in  a 

 9   suit  challenging  State  legislation,  it  nevertheless  lacks  the 

10   substantive right to raise its own constitutional challenges. See Jeter, 

11   360  N.E.2d  at  1088.  This  view  is  supported  by  the  Court’s  merits 

12   discussion,  which  focuses  on  the  constitutional  rights  of  the 

13   bondholders,  not  the  Park  Authority.  See  Patterson,  363  N.E.2d  at 


     sue does not go to the jurisdiction of the court, as is the case when the plaintiffs 
     lack standing.”  City of New York, 655 N.E.2d at 652.  Thus, it is possible to read 
     Patterson as ruling not on capacity to sue, the lack of which “is a ground for 
     dismissal which must be raised by motion and is otherwise waived,” id., but 
     rather on jurisdictional standing, thus making the case of little relevance to the 
     present appeal. 



                                               23
                                                                                       




 1   1152 (holding that “the statute is arbitrary and deprives bondholders 

 2   of  a  contractual  right  without  due  process  of  law”  (emphasis 

 3   added)). 

 4         Finally,  although  the  Court’s  merits  discussion  reiterates  the 

 5   principle  that  a  “public  authority  enjoys  an  existence  separate  and 

 6   apart  from  the  State,  even  though  it  exercises  a  governmental 

 7   function,”  id.  at  1154  (internal  quotation  marks  omitted),  that 

 8   language speaks to whether the Legislature impermissibly infringed 

 9   the  State  Comptroller’s  exercise  of  his  discretionary  power,  and  is 

10   separate from the Court’s due process analysis, see id. Based on these 

11   considerations,  we  are  disinclined  to  read  Patterson  as  BPCA  does. 

12   Nonetheless,  Patterson  adds  additional  uncertainty  to  an  already 

13   unsettled area of state law. 

14         In  light  of  the  foregoing,  we  believe  there  is  an  absence  of 

15   definitive  guidance  on  the  question  of  whether  the  particularized‐

16   inquiry  test  applies  in  the  present  context.  To  our  knowledge,  no 




                                         24
                                                                                      




 1   New  York  court  has  squarely  addressed  this  question  and,  as 

 2   discussed above, other relevant State‐law decisions are inconclusive. 

 3   As a result, we are unable to predict with confidence how the New 

 4   York Court of Appeals would resolve this issue—a factor weighing 

 5   in favor of certification. See Griffin v. Sirva Inc., 835 F.3d 283, 293–94 

 6   (2d Cir. 2016). 

 7         Moreover, it is less than clear to us from the caselaw how the 

 8   particularized  inquiry,  if  required,  is  to  be  conducted.  We 

 9   understand  that  such  an  inquiry  focuses  on  “the  nature  of  the 

10   instrumentality”  in  conjunction  with  “the  statute  claimed  to  be 

11   applicable to it.” John Grace, 375 N.E.2d at 379.  However, given the 

12   diversity of the types of public benefit corporations and of the issues 

13   at  stake  in  the  various  cases  in  which  such  inquiries  have  been 

14   conducted, we find it difficult to discern not only whether New York 

15   law  requires  us  to  conduct  a  particularized  inquiry,  but  also  what 

16   such an inquiry would involve in the particular case before us. 




                                         25
                                                                                       




 1                c. Restriction on Governmental Powers 

 2         BPCA  also  asserts  that,  for  the  capacity‐to‐sue  rule  to  apply, 

 3   the  statute  at  issue  must  restrict  the  public  entity’s  governmental 

 4   powers.  Here,  BPCA  contends,  Jimmy  Nolan’s  Law  imposes  no 

 5   restrictions  on  BPCA’s  delegated  powers  and  functions;  rather,  the 

 6   law  merely  addresses  procedural  prerequisites  to  litigation  against 

 7   all  public  corporations.  Accordingly,  BPCA  contends  it  is  free  to 

 8   challenge the law’s constitutionality.  

 9         This argument is squarely foreclosed by the New York Court 

10   of Appeals’ decision in City of New York v. State of New York: 

11         [T]he municipal plaintiffs argue that the lack of capacity 
12         to sue doctrine only applies to . . . statutory restrictions 
13         on a municipality’s power . . . . This contention ignores 
14         our  precedents  in  which  lack  of  capacity  to  sue  has 
15         applied  to  block  challenges  to  a  far  wider  variety  of 
16         State  actions  having  differing  adverse  impacts  on  local 
17         governmental bodies and their constituents. 

18   655 N.E.2d at 653. We therefore reject BPCA’s argument as meritless. 




                                         26
                                                                                                  




 1           III.    The Constitutionality of Jimmy Nolan’s Law 

 2           On the merits, BPCA argues that Jimmy Nolan’s Law violates 

 3   its  due  process  rights  under  the  New  York  State  Constitution.7 The 

 4   Attorney General asserts that the statute is constitutional. Before we 

 5   can resolve this issue, we must first determine which legal standard 

6    applies when evaluating the constitutionality of a revival statute. 

 7           In  Robinson  v.  Robins  Dry  Dock  &  Repair  Co.,  the  New  York 

 8   Court  of  Appeals  examined  the  constitutionality  of  a  statute  that 

 9   revived  for  one  year  certain  injured  workers’  claims.  See  144  N.E. 

10   579,  580  (N.Y.  1924).  The  Court  began  by  recognizing  that  the 

11   situation  was  “accidentally  produced”—the  workers  faced  a 

12   limitations bar because they had originally pursued claims under an 

13   alternative statutory scheme, which was later overturned by the U.S. 

14   Supreme  Court.  See  id.  at  580,  582.  Observing  that  disallowance  of 

     7 The revival of time‐barred claims does not implicate federal due process 
     protections. See, e.g., Stogner v. California, 539 U.S. 607, 651, 653 (2003); Chase Sec. 
     Corp. v. Donaldson, 325 U.S. 304, 314 (1945). Presumably for that reason, BPCA 
     raises no federal constitutional claim, and argues only that Jimmy Nolan’s law 
     conflicts with the New York State Constitution. 



                                                27
                                                                                       




 1   the workers’ claims would thus “deprive a plaintiff without fault of 

 2   a cause of action based on defendants’ wrong,” and noting that the 

 3   revival  statute  imposed  “no  arbitrary  deprivation”  of  the 

 4   defendants’  rights,  the  Court  concluded  that  the  statute  was  a 

 5   “reasonable”  exercise  of  the  Legislature’s  power  and  declared  the 

 6   statute constitutional. Id. at 582. 

 7          In Gallewski v. H. Hentz & Co., the Court of Appeals considered 

 8   the  constitutionality  of  a  revival  statute  that  provided  redress  to 

 9   persons  unable  to  file  claims  by  virtue  of  being  residents  of  Nazi‐

10   occupied  territories  during  World  War  II.  See  Gallewski,  93  N.E.2d 

11   620,  622  (N.Y.  1950).  The  Court  of  Appeals  cited  Robinson,  and 

12   interpreted  it  as  “holding  that  the  Legislature  may  constitutionally 

13   revive  a  personal  cause  of  action  where  the  circumstances  are 

14   exceptional and are such as to satisfy the court that serious injustice 

15   would result to plaintiffs not guilty of any fault if the intention of the 

16   Legislature were not effectuated.” Id. at 624. Applying that test, the 




                                            28
                                                                                         




 1   Court held that the statute at issue was “entirely proper.” Id. As the 

 2   Court explained, World War II caused an “upheaval of unparalleled 

 3   magnitude” and a “thorough disruption of communication,” utterly 

 4   preventing residents of occupied territories from filing claims in U.S. 

 5   courts. Id. at 624–25. Allowing limitations periods to run during such 

 6   a  time,  the  Court  concluded,  “would  not  accord  with  elementary 

 7   notions of justice and fairness.” Id. at 625. 

 8          Finally,  in  Hymowitz  v.  Eli  Lilly  &  Co.,  the  Court  of  Appeals 

 9   addressed the constitutionality of a statute that revived for one year 

10   all actions for injuries caused by the drug diethylstilbestrol (“DES”). 

11   See  Hymowitz,  539  N.E.2d  1069,  1072  (N.Y.  1989).  Due  to  the  latent 

12   nature  of  DES  injuries,  many  such  suits  were  barred  by  the 

13   applicable  statute  of  limitations,  which  accrued  upon  exposure  to 

14   the  toxic  substance  rather  than  discovery  of  the  injury.  See  id.  at 

15   1072–73.  The  Court  began  by  reciting  the  “stringent,”  “serious 

16   injustice”  standard  articulated  in  Gallewski.  Id.  at  1079.  The  Court 




                                           29
                                                                                                     




1    next observed that a “less strict test” had been applied in other cases, 

2    and cited the “reasonable[ness]” standard articulated in Robinson. Id. 

3    Though  faced  with  these  two  differing  standards,  the  Court 

4    concluded  that  the  revival  statute  in  question  met  “the  highest 

5    standard” and so found no need to “light upon a precise test.” Id.8 

 6           Both  BPCA  and  the  Attorney  General  acknowledge  these 

 7   complexities.  Nonetheless,  the  Attorney  General  asserts  that,  based 

 8   on  existing  decisions,  the  “New  York  courts,  if  made  to  choose, 

 9   would  evaluate  Jimmy  Nolan’s  Law  under  a  reasonableness 

10   standard.” Intervenor’s Br. at 43. BPCA, meanwhile, insists that New 


     8  To  further  complicate  our  analysis,  the  Legislature  has  since  enacted  a  new 
     “discovery” rule to account for “the latent effects of exposure to any substance.” 
     See L.1986, ch. 682, § 2. The rule provides: 
      
              [A]  claim  or  action  for  personal  injury  .  .  .  caused  by  the  latent 
              effects of exposure to any substance or combination of substances 
              .  .  .  shall  be  deemed  to  have  accrued  on  the  date  of  discovery  of 
              the injury by the plaintiff or on the date when through the exercise 
              of  reasonable  diligence  the  injury  should  have  been  discovered, 
              whichever is earlier. 
               
     N.Y. C.P.L.R. 214‐c(3). To our knowledge, New York courts have yet to address 
     how  this  rule  might  affect  the  analysis  of  a  claim‐revival  statute  under  either 
     Robinson or Gallewski. 

                                                 30
                                                                                          




 1   York  courts  have  consistently  applied  the  “serious  injustice”  test. 

 2   Appellee’s Br. at 41. Indeed, the district court below appears to have 

 3   adopted  this  more  stringent  test.  See  In  re  World  Trade  Ctr.  Lower 

 4   Manhattan  Disaster  Site  Litig.,  66  F.  Supp.  3d  at  473  (describing 

 5   revival statutes as applicable “only in limited circumstances,” where 

 6   “serious injustice” might otherwise result). 

 7          Faced  with  two  differing  legal  standards,  we  are  unable  to 

 8   determine  which  standard  the  New  York  Court  of  Appeals  would 

 9   apply.  See  Griffin,  835  F.3d  at  293–94.  The  question  is  further 

10   complicated  by  the  fact  that  neither  party  has  cited  to  us,  nor  have 

11   we  found,  any  case  in  which  any  New  York  state  court  has  struck 

12   down  any  statute  reviving  expired  claims.  In  the  absence  of  any 

13   caselaw  applying  any  of  the  differing  verbal  formulations  to  find 

14   such a statute unconstitutional, it is difficult to perceive whether the 

15   various  tests  differ  in  their  concrete  application,  or  under  what 

16   circumstances  New  York  would  find  a  revival  statute 




                                           31
                                                                                         




 1   unconstitutional under any of the proposed tests. We therefore turn 

 2   next to the issue of whether certification on this question, as well as 

 3   the preceding question, is appropriate. 

 4          IV.    Certification to the New York Court of Appeals 

 5          Pursuant to Second Circuit Local Rule 27.2, we may certify to 

 6   the  New  York  Court  of  Appeals  “determinative  questions  of  New 

 7   York law that are involved in a case pending before us for which no 

 8   controlling  precedent  of  the  Court  of  Appeals  exists.”  Osterweil  v. 

 9   Bartlett,  706  F.3d  139,  142  (2d  Cir.  2013)  (internal  quotation  marks 

10   and  alterations  omitted);  see  also  State  Farm  Mut.  Auto.  Ins.  Co.  v. 

11   Mallela,  372  F.3d  500,  505  (2d  Cir.  2004)  (deeming  certification 

12   appropriate “where state law is not clear and state courts have had 

13   little  opportunity  to  interpret  it,”  “where  an  unsettled  question  of 

14   state  law  raises  important  issues  of  public  policy,”  and  “where  the 

15   question is likely to recur”).  




                                           32
                                                                                       




 1          Here, BPCA and the Attorney General contend that New York 

 2   law  is  sufficiently  settled  for  us  to  resolve  both  legal  questions. 

 3   Nonetheless,  the  parties  agree  that,  should  this  Court  determine 

 4   otherwise,  certification  is  the  appropriate  course.  For  the  reasons 

 5   described  below,  we  believe  that  the  legal  questions  presented  by 

 6   this  case  would  more  appropriately  be  answered  by  the  New  York 

 7   Court of Appeals. 

 8          Before  certifying  questions  to  the  Court of  Appeals,  we  must 

 9   first  answer  three  others:  (1)  “whether  the  New  York  Court  of 

10   Appeals has addressed the issue and, if not, whether the decisions of 

11   other  New  York  courts  permit  us  to  predict  how  the  Court  of 

12   Appeals  would  resolve  it”;  (2)  “whether  the  question  is  of 

13   importance to the state and may require value judgments and public 

14   policy  choices”;  and  (3)  “whether  the  certified  question  is 

15   determinative  of  a  claim  before  us.”  Griffin,  835  F.3d  at  293–94 

16   (internal quotation marks omitted). 




                                          33
                                                                                         




 1         In  our  view,  all  three  factors  weigh  in  favor  of  certification. 

 2   First, as described in detail in Parts II and III, supra, we believe there 

 3   is  an  absence  of  authoritative  guidance  concerning  both  legal 

 4   questions.  

 5         Second, these questions are plainly of great importance to the 

 6   State.  Whether  a  public  benefit  corporation  such  as  BPCA  is 

 7   sufficiently  independent  from  the  State  and  may  therefore  raise  a 

 8   constitutional  challenge  to  State  legislation  involves  competing 

 9   policy concerns better addressed by the New York Court of Appeals. 

10   See Schoenefeld v. New York, 748 F.3d 464, 470 (2d Cir. 2014) (asserting 

11   that such policy concerns “should not be ceded to a federal court of 

12   appeals when it is unnecessary to do so in the first instance”); see also 

13   City of New York, 655 N.E.2d at 654 (observing “extreme reluctance of 

14   courts  to  intrude  in  the  political  relationships  between  the 

15   Legislature,  the  State[,]  and  its  governmental  subdivisions”). 

16   Whether  the  constitutionality  of  a  revival  statute  should  be  judged 




                                          34
                                                                                         




 1   under  the  “serious  injustice  standard”  or  more  lenient 

 2   “reasonableness”  standard  likewise  requires  a  series  of  “value 

 3   judgments and public policy choices.” See Griffin, 835 F.3d at 294.  

 4          Finally,  these  questions  are  determinative  of  the  present 

 5   litigation.  If  the  particularized‐inquiry  test  applies,  and  if  BPCA  is 

 6   judged  to  be  sufficiently  independent  from  the  State,  then  the 

 7   traditional capacity‐to‐sue rule will not attach and BPCA will be free 

 8   to  raise  its  constitutional  challenge.  However,  if  the  particularized‐

 9   inquiry test does not apply, or if it applies but BPCA is deemed to be 

10   indistinguishable  from  the  State  for  the  purpose  of  challenging  a 

11   State  statute,  then  BPCA  will  be  subject  to  the  traditional  capacity‐

12   to‐sue  rule  and—unless  it  can  prove  that  it  falls  within  one  of  the 

13   rule’s four limited exceptions—BPCA’s constitutional challenge will 

14   be dismissed. As to the merits of BPCA’s due process challenge, the 

15   legal  standard  by  which  that  challenge  is  to  be  judged  will  in  all 




                                           35
                                                                                  




 1   likelihood dictate the outcome of our analysis of the constitutionality 

 2   of Jimmy Nolan’s Law. 

 3         In  light  of  these  considerations,  we  certify  the  following 

 4   questions  to  the  New  York  Court  of  Appeals  pursuant  to  Second 

 5   Circuit Local Rule 27.2 and New York Court of Appeals Rule 500.27: 

 6         (1) Before  New  York  State’s  capacity‐to‐sue  doctrine 
 7             may  be  applied  to  determine  whether  a  State‐
 8             created public benefit corporation has the capacity 
 9             to  challenge  a  State  statute,  must  it  first  be 
10             determined whether the public benefit corporation 
11             “should  be  treated  like  the  State,”  see  Clark‐
12             Fitzpatrick,  Inc.  v.  Long  Island  R.R.  Co.,  516  N.E.2d 
13             190,  192  (N.Y.  1987),  based  on  a  “particularized 
14             inquiry  into  the  nature  of  the  instrumentality  and 
15             the  statute  claimed  to  be  applicable  to  it,”  see John 
16             Grace & Co. v. State Univ. Constr. Fund,  375  N.E.2d 
17             377, 379 (N.Y. 1978), and if so, what considerations 
18             are relevant to that inquiry?; and 

19         (2) Does the “serious injustice” standard articulated in 
20             Gallewski  v.  H.  Hentz  &  Co.,  93  N.E.2d  620  (N.Y. 
21             1950),  or  the  less  stringent  “reasonableness” 
22             standard articulated in Robinson v. Robins Dry Dock 
23             & Repair Co.,  144  N.E.  579  (N.Y.  1924),  govern  the 
24             merits  of  a  due  process  challenge  under  the  New 
25             York State Constitution to a claim‐revival statute? 



                                          36
                                                                                     




 1         In  certifying  these  questions,  we  do  not  bind  the  Court  of 

 2   Appeals  to  the  particular  questions  stated.  Rather,  the  Court  of 

 3   Appeals may expand these certified inquiries to address any further 

 4   question  of  New  York  law  as  might  be  relevant  to  the  particular 

 5   circumstances presented in this appeal. In particular, if the Court of 

 6   Appeals  decides  that  a  particularized  inquiry  is  required  with 

 7   respect  to  the  capacity  to  sue  issue,  we  would  welcome  specific 

 8   guidance, should the Court wish to provide it, as to the appropriate 

 9   result  of  the  inquiry  in  this  particular  case.  This  panel  retains 

10   jurisdiction and will consider any issues that remain on appeal once 

11   the  New  York  Court  of  Appeals  has  either  provided  us  with  its 

12   guidance or declined certification. 

13                               CONCLUSION 

14         It is hereby ORDERED that the Clerk of this Court transmit to 

15   the  Clerk  of  the  New  York  Court  of  Appeals  this  opinion  as  our 

16   certificate, together with a complete set of the briefs and the record 




                                         37
                                                                               




1   filed in this Court. The parties shall bear equally any fees and costs 

2   that  may  be  imposed  by  the  New  York  Court  of  Appeals  in 

3   connection with this certification.  




                                       38